The application is examined under the first inventor to file provisions of the AIA .
					Status of Claims 
This Non-Final Rejection is in response to the application of 4/19/2022.
Claims 2-21 examined.
17723634, is CON of 17114046, filed 12/07/2020, U.S. Pat 11367110 17114046  is CON of 14737300, filed 06/11/2015 U.S. Pat 10943266

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 14/737700 issued as US Pat 10,943,266. 
Both populate shells; the difference (bid there in the patent but not here) would have been obvious to one skilled in the art as a trigger to use a shell to populate items in an application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The Claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes. The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a 
Prong 1
The claim(s) is/are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and arranging content. In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims are to Certain Methods of Organizing Human Activity such as
[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions

Alice
clearinghouse
implemented by computer
Here
advertising
implemented by computer
Bilski
hedge
implemented by computer


Applicant’s Specification ¶ 2 says the invention is information presentation, i.e. advertising.
Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: computing device, processor, code set, autonomous network enabled server. These are generic elements, MPEP 2106.05. 
Other steps do not present significantly more, integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing device, processor, code set, autonomous network enabled server to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Dependent claims merely describe rules for data gathering for sorting data according to data gathering for sorting, assigning data according to price, cost, profile, filtering data and viewing advertising content using math. 
Step 2b
The additional elements computer, client device, processor, API, memory, application, medium are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p.16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (medium, processor, storage). There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (marketing), not a technical problem. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the generic elements do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of determining an ad effectiveness factor. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
-Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
-Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Claims dependent from independent claims do not cure the deficiencies, are rejected.

             		         CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-21 (and dependents) rejected under 35 U.S.C. 112 (b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims might be cleared up, but at present are indefinite.
Claim 2/9/16 has ‘given application’ but in claim 7/14/21 ‘first application’. Are these the same things or different things?
No antecedent basis in claims 4 11 18 for the different application.
An aspect of indefiniteness starts at claim 4/11/18, go to 5/12/19 then 6/13/20.
Claims 6 13 20 introduce a different application after the claims from which they depend recited the different application. How many different applications are there? 
And the claims 5/12/19 from which those depend (e.g. 4 11 18) recite the different application while never having introduced a different application.
Maybe enumerate applications (first, second). Then instead of application and different application, reader finds first application and second application.
Notably, when one reads claim 2, one realizes the app in the independent claim is not independent; it instead depends on another app (which has been inactive, ignored, abandoned, otherwise not engaged by user). Thus, the first app is actually the app in claim 4 because it is the trigger for populating the app in claim 1. The cause is the app in claim 4, the effect is the app in claim 1. Thus, one might say the app in claim 4 is first (because it is associated with the cause) and the app in claim 1 second (because is associated with effect).
It appears that second application (e.g. claim 6, 13, 20) is actually the ‘given application’ (claim 4, 11, 18). Thus there seems to be a contradiction. Because of that, if read literally we would then have given application, different application, second application. That’s at least three applications. And yet in substance it seems like there’s just two applications (inactive one and application where we prod user to re-engage).

The application is examined under the first inventor to file provisions of the AIA .

				CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references.
MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”

Claims 2-21 rejected under 35 USC 103 over Yehezkel US 20140089068 

CLAIM 2 9 16
[Wingdings font/0xA2] identifying, by one or more computers, an opportunity to present content in a given application that is installed at a client device 
Yehezkel at least Fig 6, ¶ 62 ‘as a user is running an application, there is an opportunity for an ad’, ¶ 4-6, 12-16
[Wingdings font/0xA2] identifying a content item shell that includes one or more placeholders configured to be populated with content that is stored on the client device 
Yehezkel ¶ 62 and 93 ‘control the ads that the users see within the videos … control ad placement’ 
video zone Fig 1-3 is populated with ads
Yehezkel’s shell ¶ 40, 62, 93 is populated with content stored on client (Yehezkel ¶ 62)
Yehezkel ¶ 40 ‘local storage of ad file’
[Wingdings font/0xA2] causing, by the one or more computers, the content item shell to be populated with the content that 
NOT EXPLICIT in Yehezkel is the word shell but it’s obvious 
¶ 40 ‘ad is played at the appropriate time in the appropriate place’ ≈ shell, placeholder
¶ 62 ‘control the ads that the users see within the videos ≈ shell, placeholder
¶ 93 ‘control ad placement’ ≈ shell, placeholder
[Wingdings font/0xA8] (i) is stored on the client device 
Yehezkel at least ¶ 62
[Wingdings font/0xA2] causing, by the one or more computers, presentation of the customized content item in the given application that is installed on the client device
Yehekel at least Fig 1-6
¶ 40 ‘ad is played at the appropriate time in the appropriate place’ ≈ shell, placeholder
¶ 62 ‘control the ads that the users see within the videos’ ≈ shell, placeholder
¶ 93 ‘control ad placement’ ≈ shell, placeholder
CLAIM 3 10 17
claim 2/9/16, further comprising 
[Wingdings font/0xA2] locating customized data to populate the content item shell using an Application Programming Interface (API)
Yehezkel at least ¶ 4-6, 93-100, Fig 1-3, 4, 6
Yehezkel
¶ 40 ‘ad is played at the appropriate time in the appropriate place’ ≈ shell
¶ 62 ‘control the ads that the users see within the videos’ ≈ shell
¶ 93 ‘control ad placement’ ≈ shell 
CLAIM 4 12 18
claim 3 10 17, wherein locating customized data to populate the content item shell using an API comprises 
[Wingdings font/0xA2] locating one or more of an identifier of a user of the client device or a status of the user at an end of a last execution of the different application that is installed at the client device
Yehezkel Fig 6 and corresponding text locating customized data to populate shell (¶ 40, 62, 93) using API includes locating user ID (Yehezkel ¶ 102, 103, 106) or status of the user (Yehezkel Abstract ¶ 12, 93-100 and ¶ 101-104, 106-119) and for status Yehezkel gives many examples ¶ 93-99)

CLAIM 5 12 19
claim 4/11/18, wherein locating one or more of an identifier of a user of the client device or a status of the user at an end of a last execution of the different application comprises 
[Wingdings font/0xA2] locating the identifier of the user or the status of the user from data stored at the client device.
Yehezkel ¶ 98 status determined from client, ¶ 98-100 Fig 6
Yehezkel user ID ¶ 12-14 35 72 89 98 comes from client ¶ 102 111 114 Fig 6
 	CLAIM 6 13 20
claim 5/12/19, further comprising: 
[Wingdings font/0xA2] determining that a different application has not been launched on the client device for at least a specified amount of time 
Yehezkel at least ¶ 4-6, 11-16, 93, 94-99, 100, Fig 6 and corresponding text 
[Wingdings font/0xA2] causing the content item shell to be populated with different data to create a different customized content item in response to determining that the different application has not been launched on the client device for at least the specified amount of time 
Yehezkel at least ¶ 4-6, 11-16, 93, 94-99, 100, Fig 6 and corresponding text 
[Wingdings font/0xA2] causing presentation of the different customize content item in a second application that is launched at the client device
Yehezkel at least ¶ 4-6, 11-16, 93, 94-99, 100, Fig 6 and corresponding text 
CLAIM 7 14 21
claim 6/13/20, wherein determining that the different application has not been launched on the client device for at least a specified amount of time comprises: 
[Wingdings font/0xA2] receiving a request for content from the client device for content to present in the first application 
Yehezkel at least Fig 6 and corresponding text 
[Wingdings font/0xA2] storing a receipt time of the request 
[Wingdings font/0xA2] determining that an amount of time elapsed between the receipt time and a time when the different application was last launched is greater than the specified amount of time and that requests for content to be presented in the different application have not been received from the user device since the receipt time.
Yehezkel ¶ 95 in obvious combination with ¶ 101-102; time counting back from the time at which activity is measured (¶ 95), namely time of ad request Fig 6, ¶ 102. 
It would have been obvious from Yehezkel to determine amount of time elapsed between receipt time of ad request Fig 6, ¶ 102 and last launch is greater than the specified amount of time (Yehezkel ¶ 95 ‘more than the specified amount of time’).
CLAIM 8 15
8. The method of claim 7, wherein causing the content item shell to be populated with different data comprises
[Wingdings font/0xA2] causing the content item shell to be populated with data corresponding to the amount of time elapsed between the receipt time and a time when the different application was last launched
Yehezkel at least Fig 6 and corresponding text 


						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Garcia US 2016/0267540
Niessen US 2015/0169529
Ghosh US 20100228634

US20130046855
US 2016/0358230 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681